DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10-15, 17-19, and 21-24 are allowed.

Response to Arguments
Applicant’s arguments filed on February 26th, 2021, with respect to claims 1, 3-8, 10-15, 17-19, and 21-24 under 35 U.S.C 103 have been fully considered and are persuasive. The rejection of the previous Office Action has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with James W. Wong on May 13th, 2021.
The application has been amended as follows: 
Please fine below a listing of all pending claims. The status of the claims are set forth in parentheses. For those currently amended claims, underline emphasis indicate insertions and strikethrough indicates deletions.


receive, from a user interface client, a query for data indicative of performance of a monitored business transaction; estimate a wait time for the received query to return an overall result to be displayed; determine whether to chunk the received query to generate multiple chunked queries by comparing the estimated wait time against a predetermined threshold, the predetermined threshold indicative of an acceptable user experience; 
based on the determining, chunk the received query to generate the multiple chunked queries using a query chunking strategy selected from chunking strategy candidates, wherein the chunking strategy candidates are each associated with corresponding query equivalence classes that are identified based on dominant analytics functional parts of the received query, wherein a) the query equivalence classes are based on time-series, range, group by, or other analytics functions parsed out of the received query and b) each of the corresponding chunking strategy candidates is designed to work on a particular class of queries based on speed or time; after chunking the received query, determine an order of the multiple chunked queries based on the processing time of each of the multiple chunked queries, wherein the order includes processing part of the multiple chunked queries in parallel; 
process the generated multiple chunked queries in the order, wherein a result for each chunked query represents a portion of the overall result for the received query; and Application No.: 15/143,1613Docket No.: 1210062.U Amendment dated February 26, 2021 Reply to Non-final Office Action of December 30, 2020


2. (Cancelled)  

3. (Previously Presented) The system of claim 1, wherein the one or more modules are executable by a processor to select the chunking strategy by performing operations including: generate a score for each of the chunking strategy candidates; and select the chunking strategy from the candidates based on the score.  

4. (Original) The system of claim 3, wherein the one or more modules are executable by a processor to identify the chunking strategy candidates appropriate for contexts of the received query.  

5. (Original) The system of claim 1, wherein the one or more modules are executable by a processor to dynamically stream the result from each chunked query to the user interface client to be displayed in the order the processing of each chunked query is completed.  



7. (Original) The system of claim 6, wherein the one or more modules are executable by a processor to assemble the results to cause the combined result of the assembled chunked queriesApplication No.: 15/143,1614Docket No.: 1210062.U Amendment dated February 26, 2021 Reply to Non-final Office Action of December 30, 2020 to be displayed in different ways depending on a type of graphics used to display the combined result.  
8. (Original) The system of claim 7, wherein the type of graphics includes a bar chart, a pie chart, or a time line.  

9. (Cancelled)  

10. (Original) The system of claim 1, wherein the one or more modules are executable by a processor to monitor metrics representing a performance of the query chunking strategy.  

11. (Original) The system of claim 10, wherein the one or more modules are executable by a processor to update the chunking strategy based on the monitored metrics.  



13. (Original) The system of claim 1, wherein the monitored metrics representing the performance of the query chunking strategy include a measure of how accurately the portion by portion display of the overall result of the received query compares to the converged overall result displayed.  

14. (Currently Amended) A method for monitoring a business transaction, comprising: Application No.: 15/143,1615Docket No.: 1210062.U Amendment dated February 26, 2021Reply to Non-final Office Action of December 30, 2020 receiving, from a user interface client, a query for data indicative of performance of a monitored business transaction; 
estimating a wait time for the received query to return an overall result to be displayed; 
determining whether to chunk the received query to generate multiple queries by comparing the estimated wait time against a predetermined threshold, the predetermined threshold indicative of an acceptable user experience; 
based on the determining, chunking the received query to generate multiple chunked queries using a query chunking strategy selected from chunking strategy candidates, wherein the chunking strategy candidates are each associated with corresponding query equivalence classes that are identified based on dominant analytics functional parts of the received query, wherein a) the query equivalence classes are based on time-series, range, group by, or other analytics functions parsed 
after chunking the received query, determining an order of the multiple chunked queries based on the processing time of each of the multiple chunked queries, wherein the order includes processing part of the multiple chunked queries in parallel; 
processing the generated multiple chunked queries in the order, wherein a result for each chunked query represents a partial result for the received query; dynamically streaming the result from each chunked query to the user interface client to cause the result from a corresponding chunked query to be displayed and aggregated until converging to an overall result for the received query; and monitoring performance metrics of the chunking strategy.  
15. (Previously Presented) The method of claim 14, including selecting the query chunking strategy by performing operations including: generating a score for each of the chunking strategy candidates; and Application No.: 15/143,1616Docket No.: 1210062.U Amendment dated February 26, 2021 Reply to Non-final Office Action of December 30, 2020 selecting the chunking strategy from the candidates based on the score.  

16. (Cancelled)  

17. (Original) The method of claim 14, wherein the order includes processing at least two of the chunked queries in parallel.  

18. (Original) The method of claim 14, including updating the chunking strategy based on the monitored metrics.  

19. (Currently Amended) A non-transitory computer readable medium embodying instructions when executed by a processor to cause operations to be performed comprising: receiving, from a user interface client, a query for data indicative of performance of a monitored business transaction; 
estimating a wait time for the received query to return an overall result to be displayed; 
determining whether to chunk the received query to generate multiple chunked queries by comparing the estimated wait time against a predetermined threshold, the predetermined threshold indicative of an acceptable user experience; 
based on the determining, chunking the received query to generate multiple chunked queries using a query chunking strategy selected from chunking strategy candidates, wherein the chunking strategy candidates are associated with a query equivalence class that is identified based on the dominant analytics functional parts of the query, wherein the chunking strategy candidates are each associated with corresponding query equivalence classes that are identified based on dominant analytics functional parts of the received query, wherein a) the query equivalence classes are based on time-series, range, group by, or other analytics functions parsed Application No.: 15/143,1617Docket No.: 1210062.U Amendment dated February 26, 2021 Reply to Non-final Office Action of December 30, 2020out of the received query and b) each of the corresponding chunking strategy candidates is designed to work on a particular class of queries based on speed or time; 
after chunking the received query, determining an order of the multiple chunked queries based on the processing time of each of the multiple chunked queries, wherein the order includes processing part of the multiple chunked queries in parallel; 


20. (Cancelled)  

21. (Original) The non-transitory computer readable medium of claim 19, wherein the instructions when executed by a processor can cause operations to be performed including monitoring performance metrics of the chunking strategy.  

22. (Original) The non-transitory computer readable medium of claim 19, wherein the instructions when executed by a processor can cause operations to be performed including updating the query chunking strategy based on the monitored performance metrics.  

23. (Previously Presented) The non-transitory computer readable medium of claim 19, wherein selecting the chunking strategy comprises: generating a score for each of the chunking strategy candidates; and selecting the chunking strategy from the candidates based on the score.  



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of priors of record, claims 1, 3-8, 10-15, 17-19, and 21-24 are allowed over the prior art of record.
 Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, U.S Patent Application Publication 2014/0236664 issued to Zenger et al. (hereinafter as "Zenger") in view of U.S Patent Application Publication 2007/0016558 issued to Bestgen et al. (hereinafter as “Bestgen”) in further view of U.S Patent Application in view of U.S Patent Application Publication 2012/0054175 issued to Barsness et al. (hereinafter as “Barsness”) in view of U.S Patent Application Publication 2012/0078951 issued to HSU et al. (hereinafter as “Hsu”) in further view of U.S Patent Application Publication 2005/0177561 issued to Ramanathan et al. (hereinafter as "Ramanathan") does not teach and/or render obvious the following claim limitations of the instant application in combination with the remaining of the claims:

based on the determining, chunk the received query to generate the multiple chunked queries using a query chunking strategy selected from chunking strategy candidates, wherein the chunking strategy candidates are each associated with corresponding query equivalence classes that are identified based on dominant based on the processing time of each of the multiple chunked queries, wherein the order includes processing part of the multiple chunked queries in parallel;

With regards to the above limitation, U.S Patent Application Publication 2014/0236664 issued to Zenger et al. (hereinafter as "Zenger") teaches a service that facilitate dynamic on-demand context cluster analysis for business intelligence where the system provides operations in monitoring the performance and logging of the system. Zenger specify utilizing a analytic processor in receiving sub-vQuery by receiving chunk request to appropriate servers by executing sub-VQuery in chucks before determining the final results, where the system splits the vQuery into chunks and each sub-Vquery chunk operates on a interval of a quarter. Zenger is the closest prior art to teach the query chunking (See Zenger: [0065], “send the sub-vQuery chunk requests to appropriate servers…executing the various sub-vQuery chunks…to obtain the final results”). Zenger does not teach the novelty of the invention comprising of 
“determining, chunk the received query to generate the multiple chunked queries using a query chunking strategy selected from chunking strategy candidates, wherein the chunking strategy candidates are each associated with corresponding query equivalence classes to identifying a dominant analytics functional parts of the received 

The inventive concept solves improving the processing time to process queries based on the candidate selection and the strategy that is to be perform when performing the processing time of the multiple chunked queries to be perform in parallel. The current technology has a difficult time to track and monitor the querying of data in categorizing data and dividing it into chunks to determine the best candidate strategy for query execution. The invention solves this issue by performing a query chunking strategies to improve the overall user experience by incorporating query chunking metric monitoring and machine learning by dynamically streaming each query based on a time related metric and displaying the update for each query before delivering the final results to the user. The effectiveness of monitoring the chunking approaches and refining the different strategies would help improve the effectiveness of each tactic and make better decision for the given query to receive improved results.

Furthermore with regards to the above limitation, U.S Patent Application Publication 2007/0016558 issued to Bestgen et al. (hereinafter as “Bestgen”) teaches a query engine that dynamically determine which selective portions of the database tables 

The inventive concept solves improving the processing time to process queries based on the candidate selection and the strategy that is to be perform when performing 

Also with regards to the above limitation, U.S Patent Application in view of U.S Patent Application Publication 2012/0054175 issued to Barsness et al. (hereinafter as “Barsness”) teaches managing query execution by estimating and monitoring query execution time. The system receive a query that is to be executed and calculates an initial estimated execution time for the received query and determine the threshold to perform an updated estimated execution time to be executed for threshold amount of time to improve the performance. Barsness is the closest prior art to teach estimating a wait time for the receive query to return an overall results by monitoring each portion of the query and executing a estimate time to determine whether the execution of the query meets against the threshold time and whether the condition is met or not in such that the execution may be halted. Barsness does not teach the novelty of the invention comprising of “determining, chunk the received query to generate the multiple chunked 

The inventive concept solves improving the processing time to process queries based on the candidate selection and the strategy that is to be perform when performing the processing time of the multiple chunked queries to be perform in parallel. The current technology has a difficult time to track and monitor the querying of data in categorizing data and dividing it into chunks to determine the best candidate strategy for query execution. The invention solves this issue by performing a query chunking strategies to improve the overall user experience by incorporating query chunking metric monitoring and machine learning by dynamically streaming each query based on a time related metric and displaying the update for each query before delivering the final results to the user. The effectiveness of monitoring the chunking approaches and refining the different strategies would help improve the effectiveness of each tactic and make better decision for the given query to receive improved results.



The inventive concept solves improving the processing time to process queries based on the candidate selection and the strategy that is to be perform when performing the processing time of the multiple chunked queries to be perform in parallel. The current technology has a difficult time to track and monitor the querying of data. The 
The effectiveness of monitoring the chunking approaches and refining the different strategies would help improve the effectiveness of each tactic and make better decision for the given query to receive improved results.

Finally with regards to the above limitation, U.S Patent Application Publication 2005/0177561 issued to Ramanathan et al. (hereinafter as "Ramanathan") teaches biased input from content-owners and unbiased feedback from searchers. Ramanathan specify teaching a matching function that compute the search results and then utilizes a trustworthiness as the measure to determine a rewarding honest match to determine a match on whether the content is highly relevant to the query. Ramanathan is the closest prior art to teach the measurement of how accurately the portion by portion aspect work to compare to the overall converge results to be displayed. Ramanathan does not explicitly teach the novelty of the invention comprising of “determining, chunk the received query to generate the multiple chunked queries using a query chunking strategy selected from chunking strategy candidates, wherein the chunking strategy candidates are each associated with corresponding query equivalence classes to identifying a dominant analytics functional parts of the received query, wherein a) the query equivalence classes are based on time-series, range, group by, or other analytics functions parsed out of the received query and b) each of the corresponding chunking 

The inventive concept solves improving the processing time to process queries based on the candidate selection and the strategy that is to be perform when performing the processing time of the multiple chunked queries to be perform in parallel. The current technology has a difficult time to track and monitor the querying of data. The invention solves this issue by performing a query chunking strategies to improve the overall user experience by incorporating query chunking metric monitoring and machine learning by dynamically streaming each query based on a time related metric and displaying the update for each query before delivering the final results to the user. 
The effectiveness of monitoring the chunking approaches and refining the different strategies would help improve the effectiveness of each tactic and make better decision for the given query to receive improved results.

	A further search was conducted for the claims in the instant application, the closest prior art of record found was U.S Patent Application Publication 2011/0282864 issued to Collins et al. (hereinafter as “Collins”) teaches query optimization in a database system that conducts query request and determine a set that is consider a candidate for the database query and determine whether the leading candidates are related to the multiple tables to perform the query to retrieve the results. Collins 

The inventive concept solves improving the processing time to process queries based on the candidate selection and the strategy that is to be perform when performing the processing time of the multiple chunked queries to be perform in parallel. The current technology has a difficult time to track and monitor the querying of data. The invention solves this issue by performing a query chunking strategies to improve the overall user experience by incorporating query chunking metric monitoring and machine learning by dynamically streaming each query based on a time related metric and displaying the update for each query before delivering the final results to the user. 


Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The above limitation, when combine with the rest of the limitation recited in independent claims 1, 14, and 19 in combination with the current elements are both novel and unobvious over the prior of record.
Dependent claims 3-8, 10-13, 15, 17-18, and 21-24 are being definite, further limiting, and fully enabled by the specification are allowed by virtue of their dependency on the corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

5/24/2021
/ANDREW N HO/Examiner
Art Unit 2162  


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162